Citation Nr: 1507661	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition

2.  Entitlement to service connection for hemochromatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the Veteran's claims for service connection for bilateral knee disability and hemochromatosis.

In December 1994, the Veteran submitted a statement indicating that he would like to file a claim for multiple joint conditions.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  The Veteran will be advised if he needs to take further action.


REMAND

In his informal claim for service connection in March 2008 the Veteran reported that he received a railroad disabilities retirement in 1993, based on the claimed knee disabilities and hemochromatosis.  It does not appear that records have been requested from the National Railroad Retirement Board or National Archives.  VA has a duty to obtain these records.  See 38 U.S.C. § 5103A; Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000) (holding that VA had a duty to obtain records pertaining to Social Security Administration disability determinations).

Service treatment records indicate that the Veteran was seen in January 1964 for left knee pain.  The Veteran contends that he has had knee pain since that time.  He also contends that his knee disorders may be related to service connected convulsions, in that falling and convulsing may have injured his joints and knees.  In addition, he has asserted in the record that he has had knee surgery.  

This record indicates that a current knee disability may be related to service, but is insufficient to establish such a relationship of the nature of the current disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Records from two physicians, Drs. Resnick and Phillip, were requested in connection with treatment for his knees.  No response was received and a follow-up request does not appear to have been issued.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization for VA to obtain relevant records from the National Railroad Retirement Board; Union Railroad; Drs. Resnick and Phillips.    

If any requested records are not available, the Veteran should be informed; told of the efforts to obtain the records; and what further actions will be taken.

2.  Arrange for a VA examination to determine whether the Veteran has a bilateral knee disability that is related to his military service.  The examiner should note review of the claims file.  

The examiner should answer the following questions: 

(a)  Does the Veteran have a bilateral knee disability, to include status post-surgery?  If so, state the diagnosis or diagnoses. 

(b)  If the Veteran has a bilateral knee disorder, did such disorder have its onset during active duty, within one year of active duty, or is it otherwise the result of a disease or injury in service?  

(c)  If not directly connected to service; is any current knee disability caused or aggravated by the service connected convulsive disorder (e.g. did the convulsions result in knee injuries)?

(d)  If aggravation is found, is there evidence created prior to the aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the knee disability prior to aggravation?

The examiner should provide reasons for these opinions that consider treatment records and the Veteran's reports of history and symptoms.

If the examiner finds the absence of treatment to be relevant or significant, the examiner should state why it is significant or relevant.

The examiner should comment on the service and post-service medical treatment records, specifically the January 1964 treatment for left knee pain.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide the needed opinion, and whether the inability is due to the limits of medical knowledge or there is additional evidence that would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






